Citation Nr: 1145049	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 

Entitlement to service connection for low back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania. 

In July 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is due to his service, specifically due to his exposure to noise at Camp Pendleton with minimal hearing protection, as well as exposure to small and heavy weapons while in Vietnam.  The Veteran underwent a VA examination in July 2008 at which time he described experiencing hearing difficulty since service.  The examiner diagnosed moderate sensorineural hearing loss bilaterally; however, noted that the Veteran's discharge examination shows hearing sensitivity within normal limits bilaterally at all frequencies tested.  The examiner noted that based on electronic testing there is no evidence of hearing damage while in service.  The examiner opined that "[t]he Veteran's right ear hearing loss is less likely as not caused by or a result of noise exposure while in service."  Although the examiner noted that the Veteran was exposed to noise in service, he appears to base the opinion on the fact that there was no evidence of hearing damage upon discharge from service.  The July 2008 VA examination is inadequate, as the regulations do not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, while the examiner was not requested to provide an opinion addressing the Veteran's left ear hearing disability, on remand such opinion must be provided prior to appellate review. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also contends that he has experienced low back problems since service.  Specifically, he contends that he injured his back while riding rodeo during service in December 1965.  The Veteran's service treatment records demonstrate that he sought continuous treatment for low back pain, including diagnoses of a muscle strain.  See service treatment records dated in January-March 1965, September 1965, and August 1968.  Subsequent to discharge from service, the Veteran underwent discectomy surgery in 1979.  See September 2009 private treatment record.  Further, the record demonstrates that the Veteran has current diagnoses of a lumbar disability, including spondylosis, degenerative disc disease, and foraminal stenosis.  

Given the findings in service, including complaints of low back pain, as well as the Veteran's competent lay observations as to continued pain in his low back and the current diagnoses, the Board finds that a VA examination addressing the etiology of the claimed disability is necessary.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his lumbar spine, since discharge from service, specifically, records pertaining to his 1979 discectomy.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examinations in order to determine the current nature and likely etiology his hearing and lumbar spine disabilities.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should answer the following questions: 

(a) Does the evidence of record show that the Veteran currently has bilateral hearing loss?  
(b) If the answer is yes, is it at least as likely as not that the current disorder(s) had its/their onset in service? 
(c) Does the evidence of record show that the Veteran currently has a lumbar spine disability?  
(d) If the answer is yes, is it at least as likely as not that the current disorder(s) had its/their onset in service? 

In answering question (d), the examiner is instructed to consider the Veteran's service treatment records which demonstrate subjective complaints and objective findings of a lumbar spine condition; the December 1968 separation examination, which is negative for complaints, treatment, or a diagnosis of a lumbar spine condition; the post -service discectomy which the Veteran reportedly underwent in 1979; and the post-service ski accident which the Veteran testified to during the July 2011 hearing.   
The examination report should include the complete rationale for all opinions expressed.  

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claims.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




